440 F.2d 1069
76 L.R.R.M. (BNA) 2944, 65 Lab.Cas.  P 11,606
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.C.E. COLLINS and O.C. Collins, d/b/a Collins Mining Company,Respondent.
No. 20478.
United States Court of Appeals, Sixth Circuit.
March 24, 1971.

Frank Vogl, N.L.R.B., Washington, D.C., for petitioner; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Paul J. Spielberg, Atty., N.L.R.B., Washington, D.C., on brief.
Craig A. Allen, Ironton, Ohio, for respondent; Edwards, Klein, Compton & Allen, Ironton, Ohio, H. M. Edwards, Miller, Searl & Fitch, Chester P. Fitch, Portsmouth, Ohio, of counsel, on brief.
Before EDWARDS and McCREE, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.
PER CURIAM.


1
The National Labor Relations Board seeks enforcement of its orders requiring reinstatement of six employees who were found to have been discharged, in violation of 8(a)(3) of the National Labor Relations Act, 29 U.S.C. 158(a)(3) (3) (1964), and to cease and desist from certain unfair labor practices found to have been in violation of 8(a)(1), 29 U.S.C. 158(a)(1) (1964).


2
Our review of this record indicates that there is substantial evidence to support the findings of fact and conclusions of law entered by the National Labor Relations Board.  While the evidence is in hot dispute in many respects, there certainly was substantial evidence from which the Board could have found (as it did) that an organizational campaign launched in the fall of 1966 by the United Mine Workers was met by respondents by surveillance of union members, coercive questioning of same, threats to close the mines, and threats to discharge and discharges for union activity.  Such evidence constitutes substantial evidence to support the findings of the Board and warrant enforcement of its order.  Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).


3
The order of the Board will be enforced.